DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09 July 2020 has been entered. Claims 1, 4 and 7-8 have been amended. Claims 2-3 have been cancelled. No claims have been added. Therefore, claims 1 and 3-8 are presently pending in this application.
Claims 1 and 4-8 have been found allowable based on the examiners reasons for allowance below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The limitation of “a force detection unit configured to 1) detect a force component of the force applied to the operation rod in the direction of degree of 
The limitation of “a force correction unit configured to calculate a corrected force component value based on the operation position of the operation rod and the force component signal” in claim 1, lines 15-16.
The limitation of “a first command calculation unit configured to calculate a first motor control command that controls the motor as the motor control command based on the corrected force component value” in claim 1, lines 17-19.
The limitation of “an operation command unit configured to generate calibration data” in claim 7, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see the remarks, filed 09 July 2020, with respect to the 35 U.S.C. 103 rejections of claims 1, 6 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1, 6 and 8 of have been withdrawn. 
Reasons for Allowance
Claims 1 and 4-8 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A training device for training user's upper and/or lower limb in accordance with a predetermined operation mode, the device comprising: an operation rod movably supported by a fixed frame and configured to tilt and move in a length direction of the operation rod to move a limb, the fixed frame being placed on or in the vicinity of a floor surface; a motor configured to drive the operation rod to operate in a direction of degree of freedom in which the operation rod can move, on the basis of a motor control command; a force detection unit configured to 1) detect a force component of the force applied to the operation rod in the direction of degree of freedom in which the operation rod can move and 2) output a force component signal based on a magnitude of the detected force component; a rotation information output sensor configured to detect an operation position of the operation rod in the direction of degree of freedom in which the operation rod can move based on a rotation amount of the motor, the operation position including a position in the length direction; a force correction unit configured to calculate a corrected force component value based on the operation position of the operation rod and the force component signal; and a first command calculation unit configured to calculate a first motor control 
The closet prior arts of record are Dewald et al. (7,252,644 B2), Inazumi (EP 2,687,341 A2) and Einav et al. (2006/0293617 A1).
In figures 1-6 and 15 Dewald discloses a training device for training user's upper and/or lower limb in accordance with a predetermined operation mode, the device comprising: an operation rod 29 movably supported by a fixed frame 38 and configured to tilt and move in a length direction of the operation rod 29 to move a limb, the fixed frame 38 being placed on or in the vicinity of a floor surface (see col. 13 lines 40-51 and col. 14 lines 4-21); a motor 21 configured to drive the operation rod 29 to operate in a direction of degree of freedom in which the operation rod 29 can move, on the basis of a motor control command (see col. 18 lines 51-67, col. 19 lines 20-67 and col. 20 lines 1-6); a force detection unit 13 configured to 1) detect a force component of the force applied to the operation rod 29 in the direction of degree of freedom in which the operation rod 29 can move and to 2) output a force component signal based on a magnitude of the detected force component (see col. 10 lines 51-67, col. 11 lines 1-8, col. 19 lines 24-38 and col. 22 lines 1-7); a rotation information output sensor (position sensor 37) configured to detect an operation position of the operation rod 29 in the 
In figures 12 and 23 Inazumi teaches a control system for an end effector 12 includes using a look up table for a fixed part to obtain a fixed part parameter and determining an unknown physical model using the fixed part parameter and a parameter from a position information acquirer 130 in order to determine the position of a robot 29, see paras. [0105]-[0107]. 
In figure 1 Einav discloses that a lookup table for a muscle strength score obtained from the user using their limb to move the tip 108 of a robotic arm 102, the lookup table used to modify of the parameters used for future rehabilitation exercises, see para. [0441]. 
Dewald does not, neither alone nor in combination with Inazumi and Einav, disclose the limitations of “a force correction unit configured to calculate a corrected force component value based on the operation position of the operation rod and the force component signal; and a first command calculation unit configured to calculate a first motor control command that controls the motor as the motor control command based on the corrected force component value, wherein the force correction unit is configured to calculate the corrected force component value based on a relationship between the operation position of the operation rod and a force correction value determined based on the operation position, and the relationship is expressed as a correction table storing the operation position and the force correction value corresponding to the operation position in association with each other”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McBean et al. (2009/0227925 A1) is cited to show a device with an operation command unit for calibration.
Sankai (2010/0130893 A1) is cited to show a device with a calibration unit for determining a corrected value.
Gatherer (2013/0281261 A1) is cited to show a device with an operation command unit for calibration.
Morbi et al. (2015/0051519 A1) is cited to show a control system which converts a reference force to a reference position controller
Courtine et al. (2015/0190200 A1) is cited to show a control system which calculates an operation rod position using sensor data and a kinematic model of a robotic structure.
Ahn et al. (2015/0196449 A1) is cited to show a control system which estimates the location of an operation rod using accelerations and angular velocities obtained from sensors.
Walsh et al. (2015/0173993 A1) is cited to show a control system which uses the known location of cable attachments and joint attachments in a lookup table to calculate an assistive force to provide to the user.
Tanaka (2014/0012164 A1) is cited to show a control system which uses a parameter table for storing a coordinate of a single axis to be used in providing the user with an assistive force.
Ikeuchi et al. (20040158175 A1) is cited to show a control system which uses a table having the parameters of a joint position and a limb length to obtain a body gravity center coordinate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785